internal_revenue_service national_office technical_advice_memorandum date number release date index uil no 263a case mis no tam-100748-00 cc psi b5 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer state a state b state c city a project gp lp1 lp2 developer developer agreement bank lender tam-100748-00 b c d e f g h k issue what costs incurred by taxpayer in constructing the project are includable in the project’s eligible_basis under sec_42 of the internal_revenue_code specifically are certain partnership syndication and formation costs land preparation costs developer fees construction loan costs construction contingency and rent-up costs and certain developer fees incurred by taxpayer with respect to the project includable in eligible_basis under sec_42 conclusion eligible_basis costs incurred by taxpayer in constructing the project are includable in eligible_basis under sec_42 if they are included in the adjusted_basis of depreciable_property subject_to sec_168 and the property qualifies as residential_rental_property under sec_103 or included in the adjusted_basis of depreciable_property subject_to sec_168 that is used in a common area or provided as a comparable amenity to all residential rental units in the building this test does not exclude the application of other requirements that affect eligible_basis under sec_42 for example the cost for constructing a parking area would qualify under this test however this cost would not be permitted in eligible_basis if a separate fee were charged for use of the area h_r conf_rep no 99th cong 2d sess ii-90 vol c b tam-100748-00 partnership syndication and formation if developer engaged in organizational or syndication activities relating to and on behalf of the taxpayer then the corresponding percentage of the developer fees paid_by the taxpayer should be treated as nondeductible expenses_incurred in either the organization or syndication of the partnership under sec_709 and would not be includable in eligible_basis under sec_42 land preparation costs for the cost of a land preparation to be includable in the project’s eligible_basis under sec_42 the cost must be for property of a character subject_to the allowance for depreciation under sec_168 the cost of a land preparation is a depreciable_property if the land preparation is so closely associated with a particular depreciable asset that the land preparation will be retired abandoned or replaced contemporaneously with that depreciable asset whether the land preparation will be retired abandoned or replaced contemporaneously with the depreciable asset is a question of fact if it is determined upon further factual development that a land preparation cost is depreciable such cost may be included in eligible_basis if it is also determined as part of the adjusted_basis of sec_168 property that qualifies as residential_rental_property under sec_103 or sec_168 property used in a common area or provided as a comparable amenity to all residential rental units in the building developer fees allocated to land amounts paid to developers for services in acquiring the land should not be includable in eligible_basis the principles relating to the land preparation fees in the conclusion above are applicable therefore to the extent the costs relate to the land the costs are not includable in eligible_basis under sec_42 construction loan costs taxpayer’s third-party costs and fees incurred in obtaining a construction loan are capitalized and amortized over the life of the loan the taxpayer’s construction loan intangible is not subject_to sec_168 and therefore not includable in the project’s eligible_basis sec_263a requires the amortization deductions relating to the construction loan intangible be capitalized to the produced property during the construction_period the deductions must be reasonably allocated to all property produced to the extent the amortization deductions are allocable under sec_263a to the adjusted bases of sec_168 property that qualifies as residential_rental_property under sec_103 or sec_168 property used in a common area or provided as a comparable amenity to all residential units in the building the amortization deductions are includable in the project’s eligible_basis under sec_42 tam-100748-00 construction contingency costs and rent-up costs taxpayer has not provided any records that substantiate whether the construction contingency costs were in fact incurred further there are no facts to adequately describe the nature of these costs these questions of material facts must be resolved at the examination level before technical_advice can be rendered rent-up costs are not related to the construction of the buildings but for the securing of tenants consequently these costs do not establish or add to the basis of depreciable_property subject_to sec_168 thus rent-up costs are not includable in eligible_basis under sec_42 developer fees generally the amount of developer fees are not at issue when determining eligible_basis under sec_42 however the revenue_agent challenges whether developer can substantiate performance of the services underlying the fees this question of fact must be resolved at the examination level before technical_advice may be rendered facts taxpayer is a state a limited_partnership that owns the project a city a low- income housing project consisting of b residential rental units taxpayer’s general_partner is gp a state b limited_partnership taxpayer’s limited partners are lp1 and lp2 state c corporations the project was developed and constructed by a number of interrelated entities owned by the same individuals the initial developer for the project was developer subsequently developer replaced developer as the developer for the project the agent asserts that developer was involved in the finding of a limited_partner for the partnership the negotiation of a partnership_agreement and related terms and the acquisition of a partnership_interest in return for contributed capital to support this assertion the agent states that developer created numerous financial spreadsheets among its developer duties these financial pro formas included annual operating budgets and annual rental income projections cash_flow analysis work papers and return on investment calculations according to the agent these projections were the facts relevant to these issues are subject_to disagreement between taxpayer and the district director’s office pursuant to dollar_figure of revproc_2000_1 i r b the national_office if it chooses to issue technical_advice will base that advice on the facts provided by the district_office thus the facts as submitted by the agent have been provided tam-100748-00 computed numerous times with different factors for example calculations were done based on expected mortgage interest rates the price paid for credits the apartment mix median income of the area and many additional criteria the partnership_agreement details payment of developer notes based on various contingencies it addresses the available cash_flow and repayment of general_partner advances on operating deficits also covered in taxpayer’s partnership_agreement is the sharing of cash and capital_gain when the property is sold at the end of the compliance_period the agent cites provisions of the agreement between developer and taxpayer as further evidence of developer 2's activities in promoting the sale of partnership interests one section of the agreement provides that developer developed a preliminary budget for the project and consulted with various professional advisors relevant to the structuring of project ownership taxpayer’s developer fee payment schedule dated c contains four line items that the agent believes should be capitalized under sec_709 these items are as follows preliminary cost estimates pro forma which lists a fee of dollar_figured equity consulting which lists a fee of dollar_figuree equity commitment which lists a fee of dollar_figuref and equity closing which lists a fee of dollar_figureg the agent asserts that these fees relate to activities that constituted syndication activities and thus are nondeductible syndication expenses likewise gp incurred legal and professional fees during gp’s acquisition of its partnership_interest in taxpayer according to agent these legal expenses relating to the acquisition of partnership interests or partnership organization are not includable in eligible_basis taxpayer incurred two separate and distinct loans in connection with the project the first loan was a construction loan which was closed with bank on h the costs associated with the loan include title fees commitment_fees legal fees search fees and recording costs the proceeds of the loan were used for the construction of the project the taxpayer included the costs in the project’s eligible_basis under sec_42 the second loan occurred on k with lender this permanent financing occurred after the completion of the project none of the costs associated with the permanent loan were included in the project’s eligible_basis under sec_42 the agent points out that the development agreement and developer fee payment schedule indicate that developer had been credited for services performed in securing construction and permanent loans for the project taxpayer included these costs in eligible_basis as well the agent maintains that costs relating to the loans require capitalization and amortization over the life of the loans because costs of this nature create separate and distinct assets that are not eligible for the low-income_housing tax_credit the agent asserts that certain land preparation costs relating to the project are not includable in eligible_basis because they are more closely related to the land than the buildings these costs include for example surveys boundary topographic mortgage tree architectural and environmental plat recording earthwork sitework clearing and grubbing fill dirt staking impact fees architectural services engineering tam-100748-00 services soil tests soil and erosion control and landscaping costs further the agent asserts that a portion of the developer fees were paid for land acquisition services performed by the developers and for services performed by the developers in securing construction and permanent loans the agent concludes that portions of the developer fees are attributable to land costs and the financing of land related activities primarily sitework which are not includable in eligible_basis the agent questions whether certain fees are unreasonable or excessive and should be excluded from eligible_basis the agent states that the initial developer developer rather than developer performed most of the required developer duties relating to the project including the following acquiring the land preliminary cost estimates and pro formas market research and project feasibility preliminary site and building plans equity consulting development plan approval and building permits construction loan financing equity commitment and closing and construction supervision the agent suggests that the developer fees collected by developer should not be included in eligible_basis because developer had actually performed the tasks the agent also questions whether amounts in a construction contingency account created by taxpayer for unexpected construction overruns should be includable in eligible_basis under sec_42 finally the agent suggests that costs for securing tenants for unit vacancies should not be includable in eligible_basis law and analysis eligible_basis sec_42 provides that the amount of the low-income_housing tax_credit determined for any_tax year in the credit_period is an amount equal to the applicable_percentage of the qualified_basis of each low-income building sec_42 defines the qualified_basis of any qualified_low-income_building for any_tax year as an amount equal to the applicable_fraction determined as of the close of the tax_year of the eligible_basis of the building determined under sec_42 sec_42 provides that the term qualified_low-income_building means in part any building to which the amendments made by section a of the tax_reform_act_of_1986 apply the act section a of the act modified property subject_to the accelerated_cost_recovery_system acrs under sec_168 for property placed_in_service after date except for property covered by transition_rules sec_42 provides that the eligible_basis of a new_building is its adjusted tam-100748-00 basis as of the close of the first tax_year of the credit_period sec_42 provides that except as provided in sec_42 the adjusted_basis of any building is determined without regard to the adjusted_basis of any property that is not residential_rental_property sec_42 provides that the adjusted_basis of any building includes the adjusted_basis of property of a character subject_to the allowance for depreciation used in common areas or provided as comparable amenities to all residential rental units in the building the legislative_history of sec_42 states that residential_rental_property for purposes of the low-income_housing_credit has the same meaning as residential_rental_property within sec_103 the legislative_history of sec_42 further states that residential_rental_property thus includes residential rental units facilities for use by the tenants and other facilities reasonably required by the project h_r conf_rep no 99th cong 2d sess ii-89 vol c b under sec_1_103-8 of the income_tax regulations facilities that are functionally related and subordinate to residential rental units are considered residential_rental_property sec_1_103-8 provides that facilities that are functionally related and subordinate to residential rental units include facilities for use by the tenants such as swimming pools and similar recreational facilities parking areas and other facilities reasonably required for the project the examples given by sec_1_103-8 of facilities reasonably required for a project specifically include units for resident managers or maintenance personnel based on the above a cost is incurred in the construction of a low-income_housing building under sec_42 if it is included in the adjusted_basis of depreciable_property subject_to sec_168 and the property qualifies as residential_rental_property under sec_103 or included in the adjusted_basis of depreciable_property subject_to sec_168 that is used in a common area or provided as a comparable amenity to all residential rental units in the building the taxpayer contends that each state housing_credit_agency determines what costs are includable in eligible_basis when determining the financial feasibility of a project under sec_42 consequently the taxpayer concludes that once the agency has verified and accepted the taxpayer’s costs the service is bound by the agency’s determination we disagree sec_42 provides in part that the housing_credit_dollar_amount allocated to a project shall not exceed the amount the housing_credit_agency determines is necessary for the financial feasibility of the project and its viability as a qualified_low-income_housing_project through the credit_period a state housing_credit agency’s responsibility under sec_42 to determine the financial feasibility and viability of a project in no way abrogates the service’s authority and responsibility to tam-100748-00 administer the low-income_housing tax_credit and its various provisions the taxpayer also cites notice_88_116 1988_2_cb_449 as authority for its position that all construction costs are costs includable in eligible_basis the taxpayer’s interpretation of notice_88_116 is misplaced notice_88_116 in part provides guidance on what costs will be considered construction reconstruction or rehabilitation costs for the limited purpose of qualifying certain buildings for post-1989 credits after the then sec_42 statutory sunset of a state’s authority to allocate post-1989 credit for this limited purpose the notice provides that certain costs would satisfy the definition of construction reconstruction or rehabilitation costs- but only if these costs are included in the eligible_basis of the building in other words under the notice a condition to qualifying a new_building for post-1989 credit was that construction costs must also be included in eligible_basis the notice does not define what costs are included in eligible_basis nor as the taxpayer proposes does it stand for the proposition that all construction-related costs are included in eligible_basis partnership syndication and formation with certain exceptions sec_709 provides that fees incurred to organize or to syndicate a partnership must be capitalized thus sec_709 provides that except as provided in sec_709 no deduction shall be allowed under chapter to the partnership or to any partner for any amounts paid_or_incurred to organize a partnership or to promote the sale of or to sell an interest in the partnership sec_709 provides that amounts paid_or_incurred to organize a partnership may at the election of the partnership be treated as deferred expenses these deferred expenses shall be allowed as a deduction ratably over such period of not less than months as may be selected by the partnership beginning with the month in which the partnership begins_business or if the partnership is liquidated before the end of the 60-month period the deferred expenses to the extent not deducted under this section may be deducted to the extent provided in sec_165 sec_709 defines organizational_expenses as expenditures which are a incident to creating the partnership b chargeable to capital_account and c of a character that if expended incident to the creation of a partnership having an ascertainable life would be amortized over that life sec_1_709-1 provides that except as provided in sec_1_709-1 the amortization of organizational_expenses no deduction shall be allowed under chapter of the code to a partnership or to any partner for any amounts paid_or_incurred directly or indirectly in partnership taxable years beginning after date to organize a partnership or to promote the sale of or to sell an interest in the tam-100748-00 partnership sec_1_709-2 defines organizational_expenses as expenses that are incident to the creation of the partnership chargeable to capital_account and of a character that if expended incident to the creation of a partnership having an ascertainable life would but for sec_709 be amortized over that life an expenditure that fails to meet one or more of the three tests does not qualify as an organizational expense for purposes of sec_709 and sec_1_709-2 to satisfy the statutory requirement described in sec_1_709-2 the expense must be incurred during the period beginning at a point which is a reasonable_time before the partnership begins_business and ending with the date prescribed by law for filing the partnership return excluding extensions for the taxable_year the partnership begins_business in addition the expenses must be for the creation of the partnership and not for operation or starting operation of the partnership trade_or_business to satisfy the statutory requirement described in sec_1_709-2 the expense must be for an item of a nature normally expected to benefit the partnership throughout the entire life of the partnership the following are examples of organizational_expenses within the meaning of sec_709 and this section legal fees for services incident to the organization of the partnership such as negotiation and preparation of a partnership_agreement accounting fees for services incident to the organization of the partnership and filing fees examples of organization_expenses within the meaning of sec_709 are legal fees for services incident to the organization of the partnership such as negotiation and preparation of a partnership_agreement accounting fees for services incident to the organization of the partnership and filing fees examples of expenses that are not organizational_expenses within the meaning of sec_709 regardless of how the partnership characterizes them are expenses connected with acquiring assets for the partnership or transferring assets to the partnership expenses connected with the admission or removal of partners other than at the time the partnership is first organized expenses connected with a contract relating to the operation of the partnership trade_or_business even where the contract is between the partnership and one of its members and syndication expenses sec_1_709-2 defines syndication expenses as expenses connected with the issuing and marketing of interests in the partnership examples of syndication expenses are brokerage fees registration fees legal fees of the underwriter or placement agent and the issuer the general_partner or the partnership for securities advice and for advice pertaining to the adequacy of tax disclosures in the prospectus or placement memorandum for securities law purposes accounting fees for preparation of representations to be included in the offering materials and printing costs of the prospectus placement memorandum and other selling and promotional material these expenses are not subject_to the election under sec_709 and must be capitalized tam-100748-00 thus neither the taxpayer nor any partner would be allowed a deduction for any amounts paid_or_incurred directly or indirectly to organize the partnership or to promote the sale of or to sell an interest in the partnership organizational_expenses must be capitalized although a partnership may elect to amortize these expenses however since no election was made by the taxpayer in this case no amortization of organizational_expenses by the partnership under sec_709 would be allowed syndication expenses are those expenses connected with issuing and marketing interests in the partnership these expenses cannot be amortized and must therefore likewise be capitalized the issue we are asked to consider in this case involves neither how the rules under sec_709 are applied nor what kinds of costs constitute organizational or syndication expenses rather the issue presented by the agent involves a factual determination of whether developer actually engaged in organizational or syndication activities the costs for which should be capitalized pursuant to sec_709 this however is a determination we cannot make based on the facts submitted moreover we believe that such a factual determination is more properly made by the agent rather than the national_office we believe however that the agent does present facts that raise the possibility that developer may have engaged in organizational or syndication activities on behalf of the taxpayer thus we can address the issue only by stating that if developer engaged in organizational or syndication activities on behalf of the taxpayer then those expenditures must be capitalized accordingly a corresponding portion of the developer fees paid_by taxpayer would be allocable to those activities and treated as nondeductible costs and expenses_incurred in either the organization or syndication of the partnership under sec_709 if developer engaged in organizational or syndication activities relating to and on behalf of the taxpayer then the corresponding portion of the developer fees paid_by the taxpayer should be treated as nondeductible expenses_incurred in either the organization or syndication of the partnership under sec_709 and should not be included in eligible_basis under sec_42 land preparation costs taxpayer incurred a variety of land preparation costs in constructing the project that taxpayer included in eligible_basis under sec_42 these costs included for example the following land surveys boundary topographic mortgage tree architectural gopher tortoise and alta taxpayer also incurred costs for the following environmental surveys contamination studies and suitability study additionally taxpayer incurred costs for earthwork and sitework and landscaping the following is a general discussion of when land preparation costs are depreciable and consequently may qualify for inclusion in eligible_basis whether the taxpayer’s specific costs are includable in eligible_basis will depend upon further factual tam-100748-00 development by the revenue_agent sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business of the taxpayer or of property_held_for_the_production_of_income sec_1_167_a_-2 provides that the depreciation allowance in the case of tangible_property applies only to that part of the property which is subject_to wear_and_tear to decay or decline from natural causes to exhaustion and to obsolescence the allowance does not apply to land apart from the improvements of physical development added to it generally the depreciation deduction provided by sec_167 for tangible_property is determined under sec_168 by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention in the case of residential_rental_property the applicable_depreciation_method is the straight_line method sec_168 the applicable_recovery_period i sec_27 years sec_168 and the applicable convention is the mid-month_convention sec_168 land improvements whether sec_1245 property or sec_1250 property are included in asset class land improvements of revproc_87_56 1987_2_cb_674 and have a class_life of years for the general depreciation system thus for land improvements the applicable_depreciation_method is the percent declining balance method sec_168 the applicable_recovery_period i sec_15 years sec_168 and the applicable convention is the half-year_convention sec_168 the grading of land involves moving soil for the purpose of changing the ground surface it produces a more level surface and generally provides an improvement that adds value to the land revrul_65_265 1965_2_cb_52 clarified by revrul_68_193 1968_1_cb_79 holds that such expenditures are inextricably associated with the land and therefore fall within the rule that land is a nondepreciable asset revrul_65_265 further holds that excavating grading and removal costs directly associated with the construction of buildings and paved roadways are not inextricably associated with the land and should be included in the depreciable basis of the buildings and roadways accordingly the costs attributable to the general grading of the land not done to provide a proper setting for a building or a paved roadway become a part of the cost_basis of the land and therefore are not subject_to a depreciation allowance see 29_tc_1205 acq 1958_2_cb_4 as such the costs are not includable in eligible_basis under sec_42 revrul_74_265 1974_1_cb_56 involves the issue of whether landscaping for an apartment complex is depreciable_property the area surrounding the apartment complex was landscaped according to an architect’s plan to conform it to the general design of the apartment complex the expenditures_for landscaping included the cost tam-100748-00 of top soil seeding clearing and grading and planting of perennial shrubbery and ornamental trees around the perimeter of the tract of land and also immediately adjacent to the buildings the replacement of these apartment buildings will destroy the immediately adjacent landscaping consisting of perennial shrubbery and ornamental trees this revenue_ruling held that land preparation costs may be subject_to a depreciation allowance if such costs are so closely associated with a depreciable asset so that it is possible to establish a determinable period over which the preparation will be useful in a particular trade_or_business a useful_life for land preparation is established if it will be replaced contemporaneously with the related depreciable asset whether land preparation will be replaced contemporaneously with the related depreciable asset is necessarily a question of fact but if the replacement of the depreciable asset will require the physical destruction of the land preparation this test will be considered satisfied accordingly landscaping consisting of the perennial shrubbery and ornamental trees immediately adjacent to the apartment buildings is depreciable_property because the replacement of the buildings will destroy the landscaping however the balance of the landscaping including the necessary clearing and general grading top soil seeding finish grading and planting of perennial shrubbery and ornamental trees around the perimeter of the tract of land is general land improvements that will be unaffected by the replacement of the apartment buildings and therefore will not be replaced contemporaneously therewith accordingly these types of property are not depreciable_property but rather are considered inextricably associated with the land and as such are not includable in eligible_basis under sec_42 revrul_80_93 1980_1_cb_50 involves the issue of whether a taxpayer is allowed to take a depreciation deduction for costs incurred in the construction of electrical and natural_gas distribution systems and for land preparation costs incurred in connection with the development of a mobile home park regarding the distribution systems the taxpayer made expenditures_for the distribution systems but the utility company retained full ownership of them and would repair and replace the systems as necessary the taxpayer also incurred costs for the clearing grubbing cutting filling and rough grading necessary to bring the land to a suitable grade in addition the land preparation costs incurred in the digging and the rough and finish grading necessary to construct certain depreciable assets will not be repeated when the depreciable assets are replaced however the excavation and backfilling required for the construction of the laundry facilities and the storm sewer system are so closely associated with those depreciable assets that replacement of the depreciable assets will require the physical destruction of that land preparation this revenue_ruling held that the land preparation costs clearing grubbing cutting filling rough and finish grading and digging that are unaffected by replacement of the components of the mobile home park and will not be replaced tam-100748-00 contemporaneously therewith are nonrecurring general land improvement costs and therefore are considered to be inextricably associated with the land and are added to the taxpayer’s cost_basis in the land these land preparation costs are not depreciable and therefore not includable in eligible_basis under sec_42 however the land preparation costs that are so closely associated with depreciable assets laundry facilities and storm sewer system such that the land preparation will be retired abandoned or replaced contemporaneously with those depreciable assets are capitalized and depreciated over the estimated useful lives of the assets with which they are associated the amounts paid to the utility for the electrical and natural_gas distribution systems are nonrecurring costs for betterments that increase the value of the land and are includable in the taxpayer’s cost_basis of the land these costs likewise are not depreciable and not includable in eligible_basis under sec_42 in eastwood mall inc v u s ustc big_number n d ohio aff’d by unpublished disposition 59_f3d_170 6th cir the issue before the court was whether the taxpayer a developer should depreciate the cost of reshaping land as part of the cost of a building the court stated that costs for land preparation may or may not be depreciable depending on whether the costs incurred are inextricably associated with the land nondepreciable or with the buildings constructed thereon depreciable it further asserted that the key test for determining whether land preparation costs are associated with nondepreciable land or the depreciable building thereon is whether these costs will be reincurred if the building were replaced or rebuilt land preparation costs for improvements that will continue to be useful when the existing_building is replaced or rebuilt are considered inextricably associated with the land and therefore are to be added to the taxpayer’s cost_basis in the land and are not depreciable on the other hand land preparation costs for improvements that are so closely associated with a particular building that they necessarily will be retired abandoned or replaced contemporaneously with the building are considered associated with the building and therefore are added to the taxpayer’s cost_basis in the building and are depreciable the cost of a land preparation inextricably associated with the land is added to a taxpayer’s cost_basis in the land and is not depreciable_property see revrul_65_265 algernon blair eastwood mall land preparation costs that are nonrecurring or that will continue to be useful when the related depreciable asset is replaced or rebuilt are considered to be inextricably associated with the land see revrul_80_93 eastwood mall however the cost of a land preparation inextricably associated with a particular depreciable asset for example an apartment building is added to a taxpayer’s cost_basis in that depreciable asset and is depreciable_property the cost of a land preparation that is so closely associated with a particular depreciable asset that the land preparation will be retired abandoned or replaced contemporaneously with that depreciable asset is considered inextricably associated with the depreciable asset see revrul_74_265 revrul_80_93 eastwood mall tam-100748-00 in applying this standard the issue of whether a land preparation will be retired abandoned or replaced contemporaneously with a particular depreciable asset is a question of fact in the present case further factual development is needed to determine whether each land preparation cost at issue is so closely associated with a particular depreciable asset for example building that the land preparation will be retired abandoned or replaced contemporaneously with that depreciable asset this test is satisfied if it is reasonable to assume the replacement of the depreciable asset will require the actual physical destruction of the land preparation see revrul_74_265 it is irrelevant that a state housing_credit_agency may require a taxpayer to incur a particular land preparation cost for example the planting of trees on the perimeter of the tract of land similarly it is irrelevant that an ordinance may require a taxpayer to incur a particular land preparation cost for example tree preservation or endangered species survey under these guidelines the costs of clearing grubbing and general grading to prepare a site suitable for any type of structure are inextricably associated with the land and are added to the cost of land and therefore are not depreciable similarly costs incurred for fill dirt that is used to raise the level of the site are considered to be inextricably associated with the land and therefore are not depreciable therefore the costs are not includable in eligible_basis under sec_42 however earth-moving costs incurred for digging spaces and trenches for a building’s foundation and utilities generally are considered to be inextricably associated with the building and are added to the cost of the building and therefore are depreciable similarly costs incurred for fill dirt that is used to set the foundation of a depreciable asset generally are considered to be inextricably associated with the related depreciable asset and therefore are depreciable land and environmental surveys are generally conducted over the entire property of the development not just where the buildings and improvements will specifically be placed some surveys such as boundary or mortgage surveys help to define the property whereas other surveys such as percolation tests and contamination studies are used to determine if the improvements can properly be built on the site costs incurred for the former type of survey are clearly related to the land itself and are inextricably associated thereto and therefore are not depreciable and not includable in eligible_basis under sec_42 the latter type of survey is performed on the land to determine its suitability for supporting the improvements to be constructed thereon if this type of survey will not necessarily need to be redone contemporaneously when the depreciable improvement is replaced the costs incurred for the survey are inextricably associated with the land and therefore are not depreciable and not includable in eligible_basis under sec_42 a survey is considered to be redone contemporaneously with the replacement of the depreciable improvement if the physical replacement of the depreciable improvement mandates a reperformance of the survey although an ordinance may require reperformance of the survey such tam-100748-00 requirement is irrelevant as to whether the physical replacement of a depreciable improvement necessarily mandates a reperformance of the survey if a cost of land preparation is associated with both nondepreciable_property for example land and depreciable_property for example building the cost should be allocated among the nondepreciable_property and depreciable_property using any reasonable method for example if staking costs are incurred to demarcate a variety of items related to the development of the project and such items may be depreciable improvements for example sidewalks and nondepreciable improvements for example landscaping not immediately adjacent to a building the staking costs should be allocated among the depreciable and nondepreciable assets similarly if engineering services are performed partly for nondepreciable assets and partly for depreciable assets the cost of such services should be allocated among the nondepreciable and depreciable assets the taxpayer’s main argument as to why the land preparation costs should be depreciable_property is that without construction of the buildings and other infrastructure for the project none of these expenses would have been incurred however the court in eastwood mall specifically denounced this argument as being incorrect the court noted that in almost every instance some costs-whether it be the cost of moving a single tree or the larger costs of raising a site-will be incurred in preparing the land for the construction of the building the court further noted that under the taxpayer’s argument all costs incurred in preparing a site are depreciable and that the only situation where land preparation costs would not be depreciable is where nothing is constructed on the land the court stated that t his interpretation is illogical and contrary to the law eastwood mall at para juxtaposing the taxpayer’s main argument with the argument made by the taxpayer in eastwood mall the arguments are the same thus the taxpayer’s main argument is without merit the taxpayer further asserts that some of the land preparation costs may need to be redone if the building was replaced due to possible changes in applicable ordinances the court in eastwood mall stated that land preparation costs for improvements that are so closely associated with a particular building that they necessarily will be retired abandoned or replaced contemporaneously with the building are considered associated with the building eastwood mall at para see also revrul_74_265 and revrul_80_93 the taxpayer’s argument however does not satisfy the test that the costs necessarily will be replaced contemporaneously with the building the fact that an ordinance may require a taxpayer to incur a particular land preparation cost does not mean that it thereby is considered to be inextricably associated with a building based upon the above once a land preparation cost is determined to be depreciable that cost may be included in eligible_basis to the extent it is treated as part of the adjusted_basis of sec_168 property that qualifies as residential_rental_property under sec_103 or sec_168 property used in a common area or provided as a comparable amenity tam-100748-00 to all residential rental units in the building developer fees allocated to land the agent asserts that taxpayer paid the developers for services in acquiring the land and that such land costs should not be includable in eligible_basis because they are land costs the principles in the land issues analysis above are applicable to the extent the costs relate to the land the costs are not includable in eligible_basis construction loan costs taxpayer incurred two separate and distinct loans in connection with the project the first loan was a construction loan which was closed with bank on h the costs associated with the loan include title fees commitment_fees legal fees search fees and recording costs the proceeds of the loan were used for the construction of the project the taxpayer included the costs in the project’s eligible_basis under sec_42 the second loan occurred on k with lender this permanent financing occurred after the completion of the project none of the costs associated with the permanent loan were included in the project’s eligible_basis under sec_42 the agent points out that the development agreement and developer fee payment schedule indicate that developer had been credited for services performed in securing construction and permanent loans for the project taxpayer included these costs in eligible_basis as well the agent maintains that costs relating to the loans require capitalization and amortization over the life of the loans because costs of this nature create separate and distinct assets that are not eligible for the low-income_housing tax_credit costs incurred in obtaining a loan are capitalized and amortized over the life of the loan see 57_tc_781 acq on this issue 1974_2_cb_2 see also revrul_70_360 1970_2_cb_103 revrul_75_172 1975_1_cb_145 and revrul_81_160 1981_1_cb_312 accordingly the taxpayer’s third- party costs and fees incurred in obtaining a construction loan for the project are not capitalized to depreciable_property but are treated as an amortizable sec_167 intangible only property subject_to sec_168 is included in eligible_basis under sec_42 however to the extent some of the amortization deductions relating to the construction loan are capitalized under sec_263a to the produced property and the produced property is subject_to sec_168 some of the amortization deductions indirectly may qualify for inclusion in the project’s eligible_basis in addition to the two loans the revenue agent’s submission mentions a bridge loan in connection with the project however because of the insufficient factual development we are limiting our review to the two loans as described above tam-100748-00 sec_263a generally requires direct costs and an allocable portion of indirect_costs of real or tangible_personal_property produced by a taxpayer to be capitalized to the property produced costs subject_to sec_263a capitalization are discussed in sec_1_263a-1 in sec_1_263a-1 indirect_costs are defined as all costs that are not direct costs in the case of produced property all such costs must be capitalized under sec_263a if the costs are properly allocable to the produced property costs are properly allocable when the costs directly benefit or are incurred by reason of the performance of production activities a nonexclusive list of indirect_costs to be capitalized is provided in sec_1_263a-1 and included in this list are depreciation amortization and cost_recovery allowances on equipment and facilities sec_1_263a-1 sec_1_263a-1 discusses various cost allocation_methods that can be used to allocate direct and indirect_costs to produced property for example a taxpayer can use the specific_identification_method sec_1_263a-1 the burden rate and standard cost methods sec_1_263a-1 and ii and any other reasonable method sec_1_263a-1 whichever method is used to allocate costs to the produced property the method selected must satisfy the requirements of sec_1_263a-1 sec_263a defines produce as including constructing building installing manufacturing developing or improving see also sec_1_263a-2 taxpayer is producing real_property within the meaning of sec_263a taxpayer owns the underlying land and constructs on the land the housing areas as well as common areas further taxpayer improves the land by installing items such as sidewalks and curbs and by landscaping taxpayer’s intangible asset consists of third-party costs and fees incurred in obtaining a loan that was used to fund construction activities these costs would not have been incurred by the taxpayer but for its housing construction activities thus the costs were incurred by reason of the production of property and are properly allocable to the property as indirect_costs sec_263a requires that the costs that are capitalized be reasonably allocated to the property produced sec_1_263a-1 describes when an allocation method will be judged reasonable the taxpayer has capitalized all of its costs to the buildings in the project it constructed and has failed to allocate any of these costs to the other_property it was producing whether the taxpayer’s method is reasonable depends on the taxpayer's facts and circumstances and thus this decision is best left for the revenue_agent however the costs for obtaining a construction loan relate to the land acquired as well as the land improvements in addition to the buildings further the property being produced includes land land improvements and the buildings thus a reasonable allocation method would allocate the amortization deductions among all of the produced property using some reasonable basis to the extent the amortization deductions are allocable under sec_263a to the adjusted bases of sec_168 property that tam-100748-00 qualifies as residential_rental_property under sec_103 or sec_168 property used in a common area or provided as a comparable amenity to all residential units in the building the amortization deductions are includable in the project’s eligible_basis under sec_42 construction contingency costs and rent-up costs the agent questions whether amounts in a construction contingency account created by taxpayer for unexpected construction overruns should be includable in eligible_basis under sec_42 according to the revenue_agent the amount is an estimate the taxpayer has not provided any records that substantiate costs for this estimate demonstrating that they were in fact incurred further there are no facts to adequately describe the nature of these costs the taxpayer included the amount in the project’s eligible_basis under sec_42 consequently this issue lacks sufficient factual development to determine whether such costs are includable in eligible_basis under sec_42 the agent also questions whether costs of taxpayer associated with securing tenants for the unit vacancies are includable in eligible_basis under sec_42 rent-up costs are not related to the construction of the buildings but for the securing of tenants consequently these costs do not establish or add to the basis of depreciable_property subject_to sec_168 thus rent-up costs are not includable in eligible_basis under sec_42 developer fees the agent states that certain fees charged by developer are unreasonable or excessive under sec_42 and should be excluded from eligible_basis under sec_42 the agent states that the initial developer developer rather than developer performed most of the required developer duties relating to the project and that fees were paid to developer for services that included land acquisition preliminary cost estimates and pro-formas market research and project feasibility preliminary site and building plans equity consulting development plan approval and building permits construction loan financing equity commitment and closing and construction supervision the agent suggests that the developer fees collected by developer should not be included in eligible_basis because developer already had performed the required developer duties sec_42 provides that the housing_credit_dollar_amount allocated to a project shall not exceed the amount the housing_credit_agency determines is necessary for the financial feasibility of the project and its viability as a qualified_low-income_housing_project throughout the credit_period sec_42 provides that in making the determination under sec_42 the housing_credit_agency shall consider among other things the reasonableness of the developmental and operational costs of the project taxpayer represents that the fees at issue have been received verified and tam-100748-00 accepted by the state housing_credit_agency as eligible costs which meet the requirements of sec_42 taxpayer therefore contends that the costs are properly includable in the project’s eligible_basis under sec_42 a state housing_credit agency’s responsibility under sec_42 to determine the financial feasibility and viability of a project in no way abrogates the service’s authority and responsibility to administer the low-income_housing tax_credit and its various provisions on its face these kinds of costs generally satisfy the test for eligible_basis under sec_42 however the revenue_agent challenges whether developer can substantiate performance of the services underlying the fees this question of fact must be resolved at the examination level before technical_advice may be rendered caveat no opinion is expressed on whether the project otherwise qualifies for the low- income housing tax_credit under sec_42 a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
